Citation Nr: 0940847	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot and 
toenail disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active duty for training from May 1979 to 
August 1979.  He also had subsequent service in the Army 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Atlanta, Georgia, 
which denied the above claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran asserts that he had injured both his feet while 
on active duty either in Salt Lake City, Utah, in 1982; Fort 
Lee, Virginia, in 1983; or Harrisburg, Pennsylvania, in 1984.

A lay statement from the Veteran's spouse dated in April 2004 
shows that she recalled the Veteran had come home from the 
service on crutches with the toes on both feet severely 
bruised, swollen, and discolored.  It was also indicated that 
small holes had been put in the big toe nails by the doctor.

A lay statement from a fellow service member of the Veteran 
dated in August 2005 shows that the Veteran was said to have 
been injured by a forklift in service, and that he had been 
on crutches with his feet wrapped in bandages.  The injury 
was said to have happened on one of their yearly two-week 
training sessions.

In an August 2006 Memorandum, VA issued a Formal Finding of 
Unavailability of Service Medical Records.  It was determined 
that following exhaustive efforts which were set forth in the 
Memorandum, the service treatment records of the Veteran were 
unavailable for review.

The Board notes that the Veteran's service treatment records 
are incomplete.  In cases, such as in this situation, in 
which records are presumed to have been lost or were 
destroyed while the file was in the possession of the 
government, there is a heightened obligation to assist the 
Veteran in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran in this matter is asserting that the injuries to 
his feet occurred while on active duty for training with the 
Army National Guard.  In this regard, a chronological record 
of medical care showing treatment for foot problems in April 
1980 and May 1980 has been submitted by the Veteran.  The 
record reflects that he had bilateral hematomas of the toes 
after wearing boots.  A subsequent record notes that his left 
toenail was drilled.  

Upon review of the evidence, it appears that relevant records 
have not yet been associated with the Veteran's claims file.  
In particular, his actual periods of active duty for training 
have not been fully verified for the record.  Therefore, 
prior to further review, these records should be obtained.

Additionally, as there is evidence of treatment for foot 
problems in April 1980 and May 1980, it is unclear whether 
this treatment is etiologically related to a current 
bilateral foot and toenail disorder as asserted by the 
Veteran.  As such, on remand, the Veteran should also be 
scheduled for an appropriate VA examination so that a medical 
opinion may be obtained as to the current nature and etiology 
of his asserted disorder.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall verify all periods of 
active duty for training which the Veteran 
performed with the Army Reserve and/or 
Army National Guard, to include any 
service in April and May 1980; service in 
Salt Lake City, Utah, in 1982; Fort Lee, 
Virginia, in 1983; and Harrisburg, 
Pennsylvania, in 1984.  If necessary, the 
RO should contact the Defense Finance and 
Accounting Service and request that they 
identify the specific dates of all periods 
of active duty for training and inactive 
duty training in the Army Reserve.  

2.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted 
bilateral foot and toenail disorder.  The 
entire claims file, to include a complete 
copy of this Remand, must be made 
available to the examiner in conjunction 
with conducting the examination of the 
Veteran.  The examiner should annotate his 
report to reflect review of the claims 
file was undertaken.  A discussion of the 
Veteran's documented medical history and 
assertions should also be included. All 
appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should clearly identify if 
the Veteran currently has a bilateral foot 
and toenail disorder.  If the Veteran has 
any such disorder, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (a 50 percent or 
more probability) that the disorder found 
on examination was incurred in or 
aggravated by service, to include whether 
etiologically related to the April and May 
1980 treatment for foot problems.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence. 

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



